DETAILED ACTION
Response to Amendment
Applicant’s amendment filed 01/27/2022 has overcome the rejection under 35 USC 112(a) set forth in the Office action mailed 12/09/2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 20, the prior art does not disclose or suggest the use of telomeres as DNA taggants, in which the taggant is removed and replicated to produce shorter telomeres. The closest prior art is Archambault (US 2004/0137458), who disclosed that DNA taggants could be protected from degradation by including “extra sequences at the ends of the tag that can act similarly to telomeres” (paragraph [0160]). However, even if one were to append telomeres to a DNA taggant, this would still provide no reason for replicating the removed DNA taggant to result in a shortening of the telomeres of the taggant.
The closest prior art for claim 13 (i.e. the use of expression vector encoding detectable protein as a taggant) is Weinstein (US 6,576,422). Weinstein taught methods of tagging an object with a ligand (such as a hormone). To detect the ligand, the tagged object was contacted with a “detector composition” comprising cells capable of expressing a reporter gene in response to the ligand. See abstract. Thus, the taggant was detected using an expression system (cells containing an expression vector; see Example 1, columns 17-18), but the expression vector itself was not the taggant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637